DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixation means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 5 line 2, recites the limitation “preferably detachably”. It is unclear if detachably is positively claimed. Preferably is not a positive limitation. Appropriate correction is required. 
3.	Claim 5 and 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2989273 Grunfelder.
4.	Regarding claim 1 Grunfelder teaches, a stiffener skeleton that is configured to be mounted to an upper deck of a rotary wing aircraft in a maintenance phase, comprising: an upper stiffening structure (fig. 3, element 34) with a plurality of supporting arms for providing upside stiffening support (fig. 3, elements 43 and 44); and a lateral stiffening structure (fig. 3, element 12) with a plurality of supporting legs for providing lateral stiffening support (fig. 3, elements 13, 14, 15, 16, 17, 18); wherein the plurality of supporting arms and the plurality of supporting legs form a self-supporting frame structure (fig. 3).
5.	Regarding claim 2 Grunfelder teaches, the stiffener skeleton of claim 1 further comprising mounting means (fig. 11, elements 38, 39, 40, 41) that are configured to be fixedly mounted to associated fixation means  provided at an upper deck of a rotary wing aircraft (fig. 11, elements 28 36).
6.	Regarding claim 3 Grunfelder teaches, the stiffener skeleton of claim 2 wherein the mounting means are integrated into the plurality of supporting legs (fig. 11).
7.	Regarding claim 4 Grunfelder teaches, the stiffener skeleton of claim 2 wherein the mounting means are integrated into the plurality of supporting legs (fig. 11).
8.	Regarding claim 5 Grunfelder teaches, the stiffener skeleton of claim 1 wherein the upper stiffening structure is attached, preferably detachably , to the lateral stiffening structure in an assembled state, in particular  by means of associated snap-fit or clip connections (fig. 11, elements 38 and 39).
9.	Regarding claim 6 Grunfelder teaches, The stiffener skeleton of claim 1 wherein the self- supporting frame structure is foldable (col. 2, lines 33-37).
10.	Regarding claim 7 Grunfelder teaches, The stiffener skeleton of claim 1 further comprising a plurality of supporting legs connections (fig. 3, element 15 pivot pins) that detachably attaches the plurality of supporting legs to the plurality of supporting arms in an assembled state of the stiffener skeleton (fig. 3).
11.	Regarding claim 8 Grunfelder teaches, The stiffener skeleton of claim 7 wherein at least one of the plurality of supporting legs comprises an associated hinge (fig. 3, element 15 support) that enables folding of the at least one of the plurality of supporting legs at least in a disassembled state of the stiffener skeleton (fig. 9).
12.	Regarding claim 9 Grunfelder teaches, The stiffener skeleton of claim 7 wherein at least one of the plurality of supporting arms comprises an associated hinge (fig. 3, element 42 support) that enables folding of the at least one of the plurality of supporting arms at least in a disassembled state of the stiffener skeleton (fig. 9).
13.	Regarding claim 10 Grunfelder teaches, The stiffener skeleton of claim 1 wherein at least one of the plurality of supporting arms comprises an associated hinge that enables folding of the at least one of the plurality of supporting arms in an assembled state of the stiffener skeleton (fig. 3, element 42 support), and wherein each one of the lower linking arms comprises an associated hinge (fig. 3, element 45) that enables folding of the lower linking arms in the assembled state of the stiffener skeleton (fig. 3).
14.	Regarding claim 11 Grunfelder teaches, The stiffener skeleton of claim 1 further comprising a plurality of hinges (fig. 3, elements 42, 45, 15) that pivotally connects the plurality of supporting legs to the plurality of supporting arms to enable folding of the plurality of supporting legs toward the plurality of supporting arms in an assembled state of the stiffener skeleton (cols. 3-4, lines 70-8).
15.	Regarding claim 12 Grunfelder teaches, The stiffener skeleton of claim 1 wherein at least two of the plurality of supporting legs (fig. 3, element 29) and an associated one of the plurality of supporting arms (fig. 11, element 26) form a C- or U-shaped skeleton section.
16.	Regarding claim 13 Grunfelder teaches, The stiffener skeleton of claim 1 wherein a first and a second leg (fig. 3, elements 14 and 16) of the plurality of supporting legs and a first supporting arm (fig. 3, element 43) of the plurality of supporting arms form a front skeleton section, wherein a third and a fourth leg of the plurality of supporting legs and a second supporting arm of the plurality of supporting arms form a rear skeleton section (fig. 3, elements 44), and wherein a third supporting arm (fig. 3. Element 36) of the plurality of supporting arms connects the front skeleton section to the rear skeleton section.
17.	Regarding claim 14 Grunfelder teaches, The stiffener skeleton of claim 1 further comprising an extension supporting arm that is connected to one of the plurality of supporting arms, in particular  by means of an associated hinge (fig. 3, element 34 connected to element 43 via element 42).
18.	Regarding claim 15 Grunfelder teaches, the stiffener skeleton of claim 1 Grunfelder teaches the structure of claim 1, wherein the self- supporting frame structure is configured to be arranged in a maintenance phase on a firewall arrangement provided on an upper deck of a rotary wing aircraft for supporting and stiffening at least a front firewall, a rear firewall, and a mid firewall of the firewall arrangement the examiner takes the position that “configured to be arranged in a maintenance phase” is functional language and intended use, wherein the prior art as set forth above is at the very least capable to function as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642